OPINION OF THE COURT
PER CURIAM:
This appeal is from an order of the district court dismissing appellants’ counterclaim. The order was certified as final in accordance with Rule 54(b) of the F.R.Civ.P., requisite for perfection of an appeal.
The counterclaim-was brought against the plaintiffs in their individual capacities. There is no reason why in this situation the rationale of Higgins v. Shenan-go Pottery Co., 99 F.Supp. 522 (W.D. Pa. 1951), does not apply. Therefore, the order of the district court will be affirmed.